 



Exhibit 10.12
SECURITY AGREEMENT
THIS SECURITY AGREEMENT (this “Security Agreement”) is made as of December 26,
2007 by and between Neoprobe Corporation, a Delaware corporation qualified to do
business in the State of Ohio, with principal offices located at 425 Metro Place
North, Dublin, Ohio 43017 (“Debtor”), and David C. Bupp, residing at 9095 Moors
Place North, Dublin, Ohio 43017, Cynthia B. Gochoco, residing at 1550 Chapel
Drive, York, Pennsylvania 17404, and Walter H. Bupp, residing at 2038 Wyntre
Brook Drive, York, Pennsylvania 17403, as joint tenants with right of
survivorship (each a “Secured Party,” and collectively the “Secured Parties”).
     This Security Agreement is entered into with respect to an Amended 10%
Convertible Note, Due December 27, 2011, in the principal amount of $1,000,000
(the “Amended Note”) delivered to Secured Parties by Debtor pursuant to a 10%
Convertible Note Purchase Agreement, dated June 29, 2007, as amended as of
December 26, 2007, and as the same may be further amended, modified or
supplemented from time to time in accordance with the terms thereof (the “Note
Purchase Agreement”) dated the same date as this Security Agreement.
     The obligations of the Debtor and the rights of the Secured Parties
hereunder are expressly subordinate to certain indebtedness of the Debtor and
the security interest securing such indebtedness pursuant to the terms of the
Intercreditor Agreement, dated December 26, 2007, among the Secured Parties and
Platinum-Montaur Life Sciences, LLC (the “Intercreditor Agreement”), and in the
event of any conflict between the terms of this Security Agreement and the
Intercreditor Agreement, the terms of the Intercreditor Agreement shall prevail.
     Capitalized terms not otherwise defined herein shall have the meaning(s)
ascribed to them in the Purchase Agreement.
     The Secured Parties and Debtor agree as follows:
Section 1. Definitions.

  1.1   “Collateral” means all of Debtor’s chattel paper, deposit accounts,
documents, Equipment, General Intangibles, goods, instruments, Intellectual
Property, Inventory, letters of credit, and all sums on deposit in any account,;
together with (a) all substitutions and replacements for and products of any of
the foregoing; (b) in the case of all goods, all accessions; (c) all
accessories, attachments, parts, equipment and repairs now or hereafter attached
or affixed to or used in connection with any goods; (d) all warehouse receipts,
bills of lading and other documents of title now or hereafter covering such
goods; (e) all collateral subject to any lien granted by Debtor to the Secured
Parties; (f) any money, or other assets of Debtor that now or hereafter come
into the possession, custody, or control of the Secured Parties; (g) all books,
records, ledger cards and other property pertaining to any of the foregoing, and
any equipment on which any such items are stored or maintained; and (h) proceeds
of any and all of the foregoing; ;

 



--------------------------------------------------------------------------------



 



      provided, however, that the Collateral shall not include any accounts of
Debtor, as such term is defined in the UCC.

  1.2   “Equipment” means all of Debtor’s equipment, as such term is defined in
the UCC, whether now owned or hereafter acquired, including but not limited to
all present and future machinery, vehicles, furniture, fixtures, manufacturing
equipment, shop equipment, office and recordkeeping equipment, parts, tools,
supplies, and including specifically (without limitation) the goods described in
any equipment schedule or list herewith or hereafter furnished to a Secured
Parties by Debtor, and whether located on real estate owned or leased by Debtor
or otherwise.     1.3   “General Intangibles” means all of Debtor’s general
intangibles, as such term is defined in the UCC, whether now owned or hereafter
acquired, including (without limitation) all Intellectual Property, trade
secrets, customer or supplier lists and contracts, manuals, operating
instructions, permits, franchises, the right to use Debtor’s name, and the
goodwill of Debtor’s business.     1.4   “Intellectual Property” means
(a) trademarks, trademark registrations, trade names and trademark applications
for any of the foregoing in the United States Patent and Trademark Office or in
any other office or with any other official anywhere in the world or which are
used in the United States or any state, territory or possession thereof, or in
any other place, nation or jurisdiction anywhere in the world, and (i) all
renewals thereof, (ii) all income, royalties, damages and payments now and
hereafter due and/or payable with respect thereto, including, without
limitation, payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements thereof, (iii) the right
to sue for past, present and future infringements thereof, and (iv) all rights
corresponding thereto throughout the world (all of the foregoing trademarks, and
trademark registrations, trade names, service marks, service mark registration
and applications, together with the items described in clauses (i) through (iv
in this subparagraph (a), are sometimes hereinafter individually and/or
collectively referred to as the “Trademarks”); (b) license agreements with any
other party in connection with any Trademarks or such other party’s trademarks
or trademark applications, whether Debtor is a licensor or licensee under any
such license agreement, and the right to prepare for sale, sell and advertise
for sale, all of the inventory now or hereafter owned by Debtor and now or
hereafter covered by such license agreements (all of the foregoing being
hereinafter referred to collectively as the “Licenses”); (c) the goodwill of
Debtor’s business connected with and symbolized by the Trademarks, and
(d) patents and patent applications in the United States Patent and Trademark
Office or in any other office or with any other official anywhere in the world
or which are used in the United States or any state, territory or possession
thereof, or in any other place, nation or jurisdiction anywhere in the world,
and (i) all renewals thereof, (ii) all income, royalties, damages and payments
now and hereafter due and/or payable with respect thereto, including, without
limitation, payments under all licenses entered

2



--------------------------------------------------------------------------------



 



      into in connection therewith and damages and payments for past or future
infringements thereof, (iii) the right to sue for past, present and future
infringements thereof, and (iv) all rights corresponding thereto throughout the
world.

  1.5   “Inventory” means all raw materials, work in process, finished goods and
materials and supplies of any kind, nature or description which are or might be
used or consumed in the business of Debtor or used in connection with the
manufacturing, packing, shipping, advertising, selling or finishing of such
goods, merchandise and other personal property, and all goods, merchandise and
other personal property whenever located, to be furnished by the Debtor under
any contract or contract for service or held for sale or lease, whether now
owned or hereafter acquired, and all documents of title or other documents
representing the foregoing.     1.6   “Obligations.” This Security Agreement
secures the following:         (a) Debtor’s obligations under the Amended Note
and this Security Agreement;

      (b) the repayment of (i) any amounts that a Secured Parties may advance or
spend for the maintenance or preservation of the Collateral, and (ii) any other
expenditures that a Secured Parties may make under the provisions of this
Security Agreement or for the benefit of Debtor;         (c) all amounts owed
under any modifications, renewals or extensions of any of the foregoing
obligations; and         (d) any of the foregoing that arises after the filing
of a petition by or against Debtor under the Bankruptcy Code, even if the
obligations do not accrue because of the automatic stay under Bankruptcy Code
§362 or otherwise.     1.7   “Permitted Liens” means:         (a) liens on
Accounts (as defined in the UCC) securing obligations of Debtor to Banks;      
  (b) liens existing on the date hereof and listed on Schedule 1.5;        
(c) liens for taxes, assessments or charges imposed on Debtor or any of its
property by any governmental authority not yet due or which are being contested
in good faith and by appropriate proceedings if adequate reserves with respect
thereto are maintained on the books of Debtor, in accordance with GAAP or liens
for such taxes, assessments or charges which are otherwise permitted under this
paragraph;

3



--------------------------------------------------------------------------------



 



      (d) statutory liens of carriers, warehousemen, mechanics, materialmen,
repairmen, or other like liens arising in the ordinary course of business, which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings;         (e) pledges or deposits
required in connection with workers’ compensation, unemployment insurance and
other social security legislation;         (f) liens incurred on deposits to
secure the performance of tenders, bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and return-of-money
bonds and other obligations of a like nature incurred in the ordinary course of
business;         (g) liens in favor of customs and revenue authorities arising
as a matter of law and to secure payment of customs duties in connection with
the importation of goods         (h) liens securing obligations of Debtor (i) in
respect of goods purchased for resale in the ordinary course of business as long
as no UCC financing statements are filed concerning such goods or (ii) under
true consignment arrangements in which Debtor is the consignee, pursuant to
which UCC financing statements may be filed;         (i) liens of landlords or
mortgagees of landlords on fixtures and movable property located on premises
leased in the ordinary course of business, provided that the rental payments
secured thereby are not yet due;         (j) purchase money liens for Equipment
and Inventory in an amount not to exceed $100,000 in the aggregate at any one
time; and         (k) liens to which the security interest granted hereby are
made expressly subordinate pursuant to the Intercreditor Agreement.

1.8 “UCC” Any term used in the Uniform Commercial Code as enacted in the State
of Ohio or the State where the Collateral is located and not defined in this
Security Agreement has the meaning (as amended from time to time) given to the
term in the UCC.
Section 2. Grant of Security Interest.

  2.1   Security Interest. Debtor grants a security interest in the Collateral
to each Secured Parties, to secure the payment or performance of the
Obligations.     2.2   Debtor Remains Liable. Anything herein to the contrary
notwithstanding, (a) Debtor shall remain liable under any contracts, agreements
and other documents included in the Collateral, to the extent set forth therein,
to perform all of its

4



--------------------------------------------------------------------------------



 



      duties and obligations thereunder to the same extent as if this Security
Agreement had not been executed, (b) the exercise by a Secured Parties of any of
the rights hereunder shall not release Debtor from any of its duties or
obligations under such contracts, agreements and other documents included in the
Collateral, and (c) a Secured Parties shall not have any obligation or liability
under any contracts, agreements and other documents included in the Collateral
by reason of this Security Agreement, nor shall the Secured Parties be obligated
to perform any of the obligations or duties of Debtor thereunder or to take any
action to collect or enforce any such contract, agreement or other document
included in the Collateral hereunder.

Section 3. Perfection of Security Interest.

  3.1   Filing of Financing Statement.         (a) Debtor shall execute and
deliver to the Secured Parties concurrently with the execution of this Security
Agreement, and Debtor hereby authorizes the Secured Parties to file (with or
without Debtor’s signature) at any time and from time to time thereafter, all
financing statements, continuation financing statements, termination statements,
security agreements, assignments, warehouse receipts, documents of title,
affidavits, reports, notices, schedules of account, letters of authority and all
other documents and instruments, in form satisfactory to the Secured Parties
(the “Financing Statements”), and take all other action, as each Secured Parties
may request, to perfect and continue perfected, maintain the priority of or
provide notice of each Secured Parties’ security interest in the Collateral and
to accomplish the purposes of this Security Agreement.         (b) The Secured
Parties’ security interest in the Collateral is prior to all other security
interests, excepting only the Permitted Liens.     3.2   Possession.        
(a) Debtor shall have possession of the Collateral, except where expressly
otherwise provided in this Security Agreement.         (b) Where Collateral is
in the possession of a third party, Debtor will join with each Secured Parties
in notifying the third party of each Secured Parties’ security interest and
obtaining an acknowledgment from the third party that it is holding the
Collateral for the benefit of each Secured Parties.

Section 4. Post-Closing Covenants and Rights Concerning the Collateral.

  4.1   Inspection. A Secured Parties may inspect any Collateral, at any time
upon reasonable notice.

5



--------------------------------------------------------------------------------



 



  4.2   Personal Property. The Collateral shall remain personal property at all
times. Debtor shall not affix any of the Collateral to any real property in any
manner which would change its nature from that of personal property to real
property or to a fixture.     4.3   Secured Parties’s Collection Rights. After
the occurrence of, and during the continuance of, an Event of Default, a Secured
Parties shall have the right at any time to enforce Debtor’s rights against
Debtor’s account debtors and obligors to the extent that such is included in the
definition of Collateral.     4.4   Limitations on Obligations Concerning
Maintenance of Collateral.         (a) Debtor has the risk of loss of the
Collateral.         (b) A Secured Parties shall have no duty to collect any
income accruing on the Collateral or to preserve any rights relating to the
Collateral.     4.5   No Disposition of Collateral. Each Secured Parties does
not authorize, and Debtor agrees not to:         (a) make any sales or leases of
any of the Collateral other than the sale of Inventory or other Collateral in
the normal course of Debtor’s business;         (b) license any of the
Collateral, except that Debtor may grant licenses in its Intellectual Property
in the ordinary course of its business; or         (c) grant any other security
interest in any of the Collateral, except for Permitted Liens.

Section 5. Debtor’s Representations and Warranties.
     Debtor warrants and represents that:

  5.1   Title to and Transfer of Collateral. Debtor has rights in or power to
transfer the Collateral and Debtor is, and will continue to be, the sole and
complete owner of the Collateral (or, in the case of after-acquired Collateral,
at the time Debtor acquires rights in such Collateral, will be the sole and
complete owner thereof), free from any lien except for Permitted Liens, or as
created by this Security Agreement.     5.2   Location, State of Incorporation,
and Name of Debtor.         (a) Debtor’s chief executive office is located at
425 Metro Place North, Suite 300, Dublin, Ohio 43017 in the State of Ohio,
county of Franklin, and all Collateral is located at such address or at the
addresses set forth on Schedule 5.2 ;

6



--------------------------------------------------------------------------------



 



      (b) Debtor’s state of incorporation is the State of Delaware; and        
(c) Debtor’s exact legal name is as set forth in the first paragraph of this
Security Agreement.         (d) Debtor has not, at any time in the past two
years: (i) been known as or used any other corporate, trade or fictitious name;
(ii) changed its name; (iii) been the surviving or resulting corporation in a
merger or consolidation; or (iv) acquired through asset purchase or otherwise
any business of any person with a purchase price in excess of $1 million, except
for the acquisition of Biosonix Ltd.     5.3   Enforceability of Security
Interest.         (a) This Security Agreement creates a security interest which
is enforceable against the Collateral in which Debtor now has rights and will
create a security interest which is enforceable against the Collateral in which
Debtor hereafter acquires rights at the time Debtor acquires any such rights;
and         (b) Upon the filing of Financing Statements in the appropriate
filing offices in each jurisdiction identified in Schedule 5.2 where Collateral
is located and except for Permitted Liens, each Secured Parties has a perfected
and first priority security interest in the Collateral in which Debtor now has
rights, and will have a perfected and first priority security interest in the
Collateral in which Debtor hereafter acquires rights at the time Debtor acquires
any such rights, in each case securing the payment and performance of the
Obligations and in each case in which a security interest can be filed by the
filing of a Financing Statement.     5.4   Other Financing Statements. Other
than (a) Financing Statements disclosed to each Secured Parties prior to the
date hereof and (b) Financing Statements in favor of each Secured Parties on
behalf of itself, no effective Financing Statement naming Debtor as debtor,
assignor, grantor, mortgagor, pledgor or the like and covering all or any part
of the Collateral is on file in any filing or recording office in any
jurisdiction.

Section 6. Debtor’s Covenants.
Until the Obligations are paid in full, Debtor agrees that it will preserve its
corporate existence, and without the prior written consent of each Secured
Parties (which shall not be unreasonably withheld):

  6.1   Change State of Incorporation. Will not change the state of its
incorporation;     6.2   Change Corporate Name. Will not change its corporate
name; and

7



--------------------------------------------------------------------------------



 



  6.3   Change Chief Executive Office. Will not change the location of its chief
executive office or the place where any material portion of the Collateral is
located.     6.4   Defense of Collateral. Will appear in and defend any action,
suit or proceeding which may affect to a material extent its title to, or right
or interest in, or the Secured Parties’s right or interest in, the Collateral
consistent with customary and prudent business practices.     6.5   Preservation
of Collateral. Will do and perform all reasonable acts that may be necessary and
appropriate to maintain, preserve and protect the value of the Collateral.    
6.6   Compliance with Laws, Etc. Will comply with all laws, regulations and
ordinances, and all policies of insurance, relating in a material way to the
possession, operation, maintenance and control of the Collateral if the
noncompliance therewith could reasonably result in a material adverse effect on
Debtor.     6.7   Maintenance of Records. Will keep separate, accurate and
complete books with respect to the Collateral.     6.8   Disposition of
Collateral. Will not surrender or lose possession of (other than to the Secured
Parties), sell, lease, rent, or otherwise dispose of or transfer any of the
Collateral or any right or interest therein, except in the ordinary course of
business.     6.9   Liens. Will keep the Collateral free of all liens except
Permitted Liens and liens created pursuant to this Security Agreement.     6.10
  Expenses. Will pay all validly assessed or incurred expenses of protecting,
storing, warehousing, insuring, handling and shipping the Collateral.     6.11  
Inventory. Following the occurrence and during the continuance of any Event of
Default, will: (a) if requested by a Secured Parties, prepare and deliver to
each Secured Parties a report of all Inventory, in form and substance
satisfactory to each Secured Parties; (b) (i) other than with respect to any
Inventory in the possession of a subcontractor of Debtor, not store any material
portion of Inventory with a bailee, warehouseman or similar person or on
premises leased to Debtor without prior notice to each Secured Parties and (ii),
except with respect to demonstration models, Inventory transferred as upgrades
to existing customers and Inventory shipped to customers awaiting customer
acceptance, in each instance in the ordinary course of Debtor’s business, not
dispose of any material portion of Inventory on a bill-and-hold, guaranteed
sale, sale and return, sale on

8



--------------------------------------------------------------------------------



 



      approval, consignment or similar basis, nor acquire any material portion
of Inventory from any person on any such basis without in each case giving the
Secured Parties prior written notice thereof.

  6.12   Notices, Reports and Information. Following the occurrence and during
the continuance of any Event of Default, will (a) notify each Secured Parties of
any material claim made or asserted against the Collateral by any person and of
any change in the basic nature of the Collateral or other event which could
materially adversely affect the value of the Collateral or a Secured Parties’s
lien thereon (other than commodity fluctuations affecting Debtor’s industry
generally); (b) furnish to each Secured Parties such statements and schedules
further identifying and describing the Collateral and such other reports and
other information in connection with the Collateral as a Secured Parties may
reasonably request, all in reasonable detail; and (c) upon request of a Secured
Parties make such demands and requests for information and reports as Debtor is
entitled to make in respect of the Collateral.     6.13   Insurance.        
(a) Shall carry and maintain in full force and effect, at the expense of Debtor
and with financially sound and reputable insurance companies, insurance with
respect to the Inventory in such amounts, with such deductibles and covering
such risks as is customarily carried by persons engaged in the same or similar
business. Following the occurrence and during the continuance of any Event of
Default, and upon the request of a Secured Parties, Debtor shall furnish each
Secured Parties with full information as to such insurance carried by it and, if
so requested, copies of all such insurance policies.         (b) Following the
occurrence and during the continuance of any Event of Default, if any material
amount of Inventory shall be materially damaged or destroyed, in whole or in
part, by fire or other casualty, Debtor shall give prompt notice thereof to each
Secured Parties. No settlement on account of any loss on any such Inventory
covered by insurance shall be made for less than net book value without the
consent of each Secured Parties, which shall not be unreasonably withheld. Any
payment exceeding $25,000 at any time made to Debtor by any insurer with respect
to a casualty relating to all or any part of the Collateral shall be, at the
Debtor’s option, (i) paid equally to the Secured Parties for application to the
Obligations, or (ii) reinvested in the production of Inventory constituting
Collateral hereunder, in each case, within 90 days of Debtor’s receipt of such
insurance payment (it being understood that Debtor may elect to make payment to
each Secured Parties under the preceding clause (i), reinvest the applicable
insurance proceeds under the preceding clause (ii), or a combination of both).

9



--------------------------------------------------------------------------------



 



Section 7. Costs and Expenses. Debtor agrees to pay or reimburse on demand:

  7.1   Out of Pocket Expenses. Following the occurrence and during the
continuance of any Event of Default, the reasonable out-of-pocket costs and
expenses of each Secured Parties (including reasonable attorney fees and
expenses and search, recording and filing fees and expenses, provided, that the
Secured Parties shall deliver reasonably detailed statements for such fees and
expenses); and in addition, Debtor will pay any such costs and expenses incurred
by each Secured Parties in connection with any amendments, modifications or
waivers of the terms of this Security Agreement requested by Debtor;     7.2  
Title Appraisal, etc. Following the occurrence and during the continuance of any
Event of Default, all title, appraisal (including the allocated costs of
internal appraisal services, provided, that the Secured Parties requesting same
shall deliver reasonably detailed statements for such fees and expenses),
survey, audit, consulting and similar fees, costs and expenses incurred or
sustained by a Secured Parties in connection with this Security Agreement or the
Collateral; and     7.3   Search Fees, etc. Following the occurrence and during
the continuance of any Event of Default, all costs and expenses of each Secured
Parties, (including reasonable attorney fees and expenses and search, recording
and filing fees and expenses, provided, that the Secured Parties shall deliver
reasonably detailed statements for such fees and expenses), in connection with
the enforcement or attempted enforcement of, and preservation of any rights or
interests under, this Security Agreement, any out-of-court workout or other
refinancing or restructuring or in any bankruptcy case, and the protection, sale
or collection of, or other realization upon, any of the Collateral, including
all expenses of taking, collecting, holding, sorting, handling, preparing for
sale, selling, or the like, and other such expenses of sales and collections of
Collateral, and any and all losses, costs and expenses sustained by a Secured
Parties as a result of any failure by Debtor to perform or observe its
obligations contained herein.

Section 8.   Collateral Agent. Each Secured Party hereby appoints David C. Bupp
as the Collateral Agent under this Security Agreement, the Amended Note, and the
Intercreditor Agreement (together, the “Security Documents”) and each Secured
Party authorizes the Collateral Agent to take such action as agent on its behalf
and to exercise such powers under the Security Documents as are granted to the
Secured Parties under such agreements and to exercise such powers as are
reasonably incidental thereto. Without limiting the foregoing, each Secured
Party hereby authorizes the Collateral Agent to execute and deliver, and to
perform its obligations under, each of the Security Documents, to exercise all
rights, powers and remedies that the Secured Parties may have under the Security
Documents and to act as agent for the Secured Parties thereunder. The Collateral
Agent shall not be liable to any Secured Party for any action taken or omitted
to be taken by the Collateral Agent under or in connection with the Security
Documents, except

10



--------------------------------------------------------------------------------



 



      for the Collateral Agent’s own gross negligence or willful misconduct.
Each Secured Party agrees to indemnify the Collateral Agent and each of the
Collateral Agent’s affiliates, and each of their respective directors, officers,
employees, agents and advisors, from any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements (including fees, expenses and disbursements of financial and legal
advisors) of any kind or nature whatsoever that may be imposed on, incurred by,
or asserted against, the Collateral Agent or any of the Collateral Agent’s
affiliates, directors, officers, employees, agents and advisors in any way
relating to or arising out of the Security Documents or any action taken or
omitted by the Collateral Agent under the Security Documents; provided, however,
that no Purchaser shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Collateral Agent’s gross negligence
or willful misconduct.

Section 9. Remedies Upon Default.

  9.1   General. Upon any Event of Default, the Secured Parties may jointly
pursue any remedy available at law (including those available under the
provisions of the UCC), or in equity to collect, enforce or satisfy any
Obligations then owing, whether by acceleration or otherwise.     9.2   Specific
Remedies. Following the occurrence and during the continuance of any Event of
Default, the Secured Parties shall have, in addition to all other rights and
remedies granted to it in this Security Agreement, all rights and remedies of a
secured party under the UCC and other applicable laws. Without limiting the
generality of the foregoing, Debtor agrees that a Secured Parties may:
(a) peaceably and without notice enter any premises of Debtor, take possession
of any Collateral, remove or dispose of all or part of the Collateral on any
premises of Debtor or elsewhere, and otherwise collect, receive, appropriate and
realize upon all or any part of the Collateral, and demand, give receipt for,
settle, renew, extend, exchange, compromise, adjust, or sue for all or any part
of the Collateral, as such Secured Parties may determine; (b) require Debtor to
assemble all or any part of the Collateral and make it available to such Secured
Parties, at any place and time designated by such Secured Parties; (c) secure
the appointment of a receiver of the Collateral or any part thereof (to the
extent and in the manner provided by applicable law); (d) sell, resell, lease,
use, assign, transfer or otherwise dispose of any or all of the Collateral in
its then condition or following any commercially reasonable preparation or
processing (utilizing in connection therewith any of Debtor’s assets, without
charge or liability to such Secured Parties therefor) at public or private sale,
by one or more contracts, in one or more parcels, at the same or different
times, for cash or credit or for future delivery without assumption of any
credit risk, all as such Secured Parties deems advisable; provided, however,
that Debtor shall be credited with the net proceeds of sale after application of
Section 9.5 only when such proceeds are finally

11



--------------------------------------------------------------------------------



 



      collected by the Secured Parties. A Secured Parties shall have the right
upon any such public sale, and, to the extent permitted by law, upon any such
private sale, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption, which right or equity of redemption Debtor
hereby releases, to the extent permitted by law. Debtor hereby agrees that the
sending of notice by ordinary mail, postage prepaid, to the address of Debtor
set forth in Section 10.3 of the place and time of any public sale or of the
time after which any private sale or other intended disposition is to be made,
shall be deemed reasonable notice thereof if such notice is sent 10 days prior
to the date of such sale or other disposition or the date on or after which such
sale or other disposition may occur, provided that the Secured Parties may
provide Debtor shorter notice or no notice, to the extent permitted by the UCC
or other applicable law. A Secured Parties shall have no obligation to clean up
or otherwise prepare the Collateral for sale. A Secured Parties has no
obligation to attempt to satisfy these Obligations by collecting them from any
other person liable for them and a Secured Parties may release, modify or waive
any Collateral provided by any other person to secure any of the Obligations,
all without affecting such Secured Parties’s right against Debtor. Debtor waives
any right it may have to require a Secured Parties to pursue any third person or
any of the Obligations. A Secured Parties may comply with any applicable state
or federal law requirements in connection with a disposition of the Collateral
and compliance will not be considered adversely to affect the commercial
reasonableness of any sale of the Collateral. A Secured Parties may sell the
Collateral without giving any warranty as to the Collateral. A Secured Parties
may specifically disclaim any warranties of title or the like. This procedure
will not be considered adversely to affect the commercial reasonableness of any
sale of the Collateral. If a Secured Parties sells any of the Collateral upon
credit, Debtor will be credited only with payments actually made by the
purchaser, received by such Secured Parties, and applied to the indebtedness of
the purchaser. In the event the purchaser fails to pay for the Collateral, such
Secured Parties may resell the Collateral and Debtor shall be credited with the
net proceeds of the sales after application of Section 9.5.

  9.3   License Upon Default. For the purpose of enabling a Secured Parties to
exercise its rights and remedies under this Section 9, Debtor grants to each
Secured Parties, following the occurrence and during the continuance of any
Event of Default, an irrevocable, non-exclusive and assignable license
(exercisable without payment or royalty or other compensation to Debtor) to use,
license or sublicense any Intellectual Property, to enable each Secured Parties
(among other things) to transfer any of the Intellectual Property or tangible
property of Debtor that are included in the Collateral.     9.4   Proceeds
Account. To the extent that any of the Obligations may be contingent, unmatured
or unliquidated (including with respect to undrawn amounts under any letters of
credit outstanding) at such time as there may exist an Event of Default, a
Secured Parties may, at his election, (a) retain the proceeds of any sale,
collection, disposition or other realization upon the Collateral (or any portion
thereof) in a

12



--------------------------------------------------------------------------------



 



      special purpose non-interest-bearing restricted deposit account (the
“Proceeds Account”) created and maintained by such Secured Parties for such
purpose (which shall constitute a deposit account included within the Collateral
hereunder) until such time as such Secured Parties may elect to apply such
proceeds to the Obligations, and Debtor agrees that such retention of such
proceeds by such Secured Parties shall not be deemed strict foreclosure with
respect thereto; (b) in any manner elected by a Secured Parties, estimate the
liquidated amount of any such contingent, unmatured or unliquidated claims and
apply the proceeds of the Collateral against such amount; or (c) otherwise
proceed in any manner permitted by applicable law. Debtor agrees that the
Proceeds Account shall be a blocked account and that upon the irrevocable
deposit of funds into the Proceeds Account, Debtor shall not have any right of
withdrawal with respect to such funds. Accordingly, Debtor irrevocably waives
until the termination of this Security Agreement in accordance with its terms
the right to make any withdrawal from the Proceeds Account and the right to
instruct a Secured Parties to honor drafts against the Proceeds Account.

  9.5   Application of Proceeds. Subject to Section 9.4, cash proceeds actually
received from the sale or other disposition or collection of Collateral, and any
other amounts received in respect of the Collateral the application of which is
not otherwise provided for herein, shall be payable to each Secured Parties on a
pro-rata basis against all or any part of the Obligations in the following
order: (a) first, to any fees due in respect of the Obligations; (b) next, to
any interest due in respect of the Obligations; (c) next, to any principal due
in respect of the Obligations; and (d) last, to any other Obligations. Any
surplus thereof which exists after payment and performance in full of the
Obligations shall be promptly paid over to Debtor or otherwise disposed of in
accordance with the UCC or other applicable law. Debtor shall remain liable to
each Secured Parties for any deficiency which exists after any sale or other
disposition or collection of Collateral.     9.6   Certain Waivers. Debtor
waives, to the fullest extent permitted by law, (a) any right of redemption with
respect to the Collateral, whether before or after sale hereunder, and all
rights, if any, of marshalling of the Collateral or other collateral or security
for the Obligations; (b) any right to require a Secured Parties (i) to proceed
against any person, (ii) to exhaust any other collateral or security for any of
the Obligations, (iii) to pursue any remedy in a Secured Parties’s power, or
(iv) to make or give any presentments, demands for performance, notices of
nonperformance, protests, notices of protests or notices of dishonor in
connection with any of the Collateral.

13



--------------------------------------------------------------------------------



 



Section 10. Miscellaneous.

  10.1   Assignment.         (a) This Security Agreement shall bind and shall
inure to the benefit of the permitted heirs and assigns of the Secured Parties
and shall bind all persons who become bound as a debtor to this Security
Agreement.         (b) No Secured Parties consents to any assignment by Debtor
except as expressly provided in this Security Agreement.         (c) Each
Secured Parties may assign and transfer its rights and interests under this
Security Agreement only pursuant to a permitted assignment or transfer of the
Note secured hereby. If an assignment is made, Debtor shall render performance
under this Security Agreement to the assignee.     10.2   Severability. Should
any provision of this Security Agreement be found to be void, invalid or
unenforceable by a court or panel of arbitrators of competent jurisdiction, that
finding shall only affect the provisions found to be void, invalid or
unenforceable and shall not affect the remaining provisions of this Security
Agreement.     10.3   Notices. Any notice or other communication required or
permitted to be given or made under this Security Agreement (a) shall be in
writing, and (b) may be delivered by hand delivery, First Class U.S. Mail
(regular, certified, registered or expedited delivery), FedEx, UPS Overnight,
Airborne or other nationally recognized delivery service, or fax. The addresses
for notice for each party and their counsel are set forth in the Purchase
Agreement. All notices shall be served upon the parties at said addresses or
such other addresses as they may hereafter direct in writing.     10.4  
Headings. Section headings used in this Security Agreement are for convenience
only. They are not a part of this Security Agreement and shall not be used in
construing it.     10.5   Governing Law; Jurisdiction. This Security Agreement
is being executed and delivered and is intended to be performed in the State of
Ohio and shall be construed and enforced in accordance with the laws of the
State of Ohio, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Ohio or any other jurisdictions) that
would cause the application of the laws of any jurisdiction other than the State
of Ohio, except to the extent that the UCC provides for the application of the
law of Delaware. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under the Purchase Agreement and

14



--------------------------------------------------------------------------------



 



      agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law.

  10.6   Disputes. Any controversy, claim or dispute arising out of or relating
to this Security Agreement or the breach, termination, enforceability or
validity of this Security Agreement, including the determination of the scope or
applicability of the agreement to arbitrate set forth in this Section 10.6 shall
be determined exclusively by binding arbitration in the City of Columbus, Ohio.
The arbitration shall be governed by the rules and procedures of the American
Arbitration Association (the “AAA”) under its Commercial Arbitration Rules and
its Supplementary Procedures for Large, Complex Disputes; provided that persons
eligible to be selected as arbitrators shall be limited to attorneys-at-law each
of whom (a) is on the AAA’s Large, Complex Case Panel or a Center for Public
Resources (“CPR”) Panel of Distinguished Neutrals, or has professional
credentials comparable to those of the attorneys listed on such AAA and CPR
Panels, and (b) has actively practiced law (in private or corporate practice or
as a member of the judiciary) for at least 15 years in the State of Ohio
concentrating in either general commercial litigation or general corporate and
commercial matters. Any arbitration proceeding shall be before one arbitrator
mutually agreed to by the parties to such proceeding (who shall have the
credentials set forth above) or, if the parties are unable to agree to the
arbitrator within 15 business days of the initiation of the arbitration
proceedings, then by the AAA. No provision of, nor the exercise of any rights
under, this Section 10.6 shall limit the right of any party to request and
obtain from a court of competent jurisdiction in the State of Ohio, County of
Franklin (which shall have exclusive jurisdiction for purposes of this
Section 10.6) before, during or after the pendency of any arbitration,
provisional or ancillary remedies and relief including injunctive or mandatory
relief or the appointment of a receiver. The institution and maintenance of an
action or judicial proceeding for, or pursuit of, provisional or ancillary
remedies shall not constitute a waiver of the right of any party, even if it is
the plaintiff, to submit the dispute to arbitration if such party would
otherwise have such right. Each of the parties hereby submits unconditionally to
the exclusive jurisdiction of the state and federal courts located in the County
of Franklin, State of Ohio for purposes of this provision, waives objection to
the venue of any proceeding in any such court or that any such court provides an
inconvenient forum and consents to the service of process upon it in connection
with any proceeding instituted under this Section 9.6 in the same manner as
provided for the giving of notice under this Security Agreement. Judgment upon
the award rendered may be entered in any court having jurisdiction. The parties
hereby expressly consent to the nonexclusive jurisdiction of the state and
federal courts situated in the County of Franklin, State of Ohio for this
purpose and waive objection to the venue of any proceeding in such court or that
such court provides an inconvenient forum. The arbitrator shall have the power
to award recovery of all costs (including attorneys’ fees, administrative fees,
arbitrators’ fees and court costs) to the prevailing party. The

15



--------------------------------------------------------------------------------



 



      arbitrator shall not have power, by award or otherwise, to vary any of the
provisions of this Security Agreement.

  10.7   Rules of Construction.         (a) No reference to “proceeds” in this
Security Agreement authorizes any sale, transfer, or other disposition of the
Collateral by Debtor.         (b) “Includes” and “including” are not limiting.  
      (c) “Or” is not exclusive.         (d) “All” includes “any” and “any”
includes “all.”     10.8   Integration and Modifications.         (a) This
Security Agreement, together with each Note and each Purchase Agreement,
constitute the entire agreement of Debtor and each Secured Parties concerning
the subject matter hereof.         (b) Any modifications to this Security
Agreement must be made in writing and signed by the party adversely affected.  
  10.9   Waiver. Any party to this Security Agreement may waive the enforcement
of any provision to the extent the provision is for its benefit.     10.10  
Further Assurances. Debtor agrees to execute any further documents, and to take
any further actions, reasonably requested by a Secured Parties to evidence or
perfect the security interest granted herein, to maintain the first priority of
the security interest or to effectuate the rights granted to a Secured Parties
herein.

     The parties have signed this Security Agreement as of the day and year
first above written at Franklin County, Ohio.
[Signature pages follow]

16



--------------------------------------------------------------------------------



 



 

            DEBTOR

NEOPROBE CORPORATION
      By:   /s/ Brent L. Larson         Name:   Brent L. Larson        Its: Vice
President-Finance     

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------



 



            SECURED PARTIES
      /s/ David C. Bupp                      David C. Bupp                   
/s/ Cynthia B. Gochoco                      Cynthia B. Gochoco                 
  David C. Bupp POA       Walter H. Bupp, by David C. Bupp, his attorney in
fact, under power of attorney dated April 22, 2005           

Signature Page to Security Agreement

18